[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15242         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 30, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A097-660-550


DE QUAN YU,

llllllllllllllllllllllllllllllllllllllll                                    Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 30, 2011)

Before EDMONDSON, CARNES, and KRAVITCH, Circuit Judges.

PER CURIAM:
       De Quan Yu, a native and citizen of China, seeks review of the Board of

Immigration Appeals’ order denying his second motion to reopen his removal

proceedings on the basis of changed circumstances in his country of nationality.

See 8 U.S.C. § 1229a(c)(7). Yu’s failed asylum application was based on

persecution related to China’s family planning policies.1 He appealed the BIA’s

original order denying him relief, and this Court held that the BIA had correctly

determined that “Yu did not personally suffer past persecution or have a

well-founded fear of future persecution on account of his wife’s forced abortion

and sterilization.” Yu v. United States Att’y Gen., 568 F.3d 1328, 1334–35 (11th

Cir. 2009).

       In August 2009, almost five years after the Immigration Judge ordered Yu

removed, he filed his first motion with the BIA to reopen the removal proceedings.

Three months after the BIA denied his first motion to reopen, he filed a second

one. Both of those motions asserted that Yu was a Christian and that conditions in

China had worsened with respect to religious persecution of members of

       1
         In his asylum hearing Yu testified that his wife has remained in China with their three
daughters and that he believes if he returns to China he will be imprisoned for leaving China
illegally and will be fined. Yu v. United States Att’y Gen., 568 F.3d 1328, 1329 (11th Cir.
2009). The IJ observed that before Yu came to the United States in 2003, he went to Hong
Kong, and then Kenya, and then Egypt, and then Spain, and then Cuba, and then Guatemala, and
then Belize. He sought asylum only in the United States.



                                               2
unregistered Christian churches. He contended that the evidence of the changed

conditions was not available at the time he appeared before the IJ for his removal

proceedings in 2004. In denying Yu’s first motion to reopen, the BIA noted that

Yu had not mentioned in his asylum application or his proceedings before the IJ

that he was persecuted in China based on his religion. The BIA concluded that Yu

had failed to meet the time limitations for filing a motion to reopen, and he had not

met his burden of establishing changed country conditions. In denying Yu’s

second motion to reopen, the BIA observed that Yu had submitted some

documents that had not been authenticated and some evidence that was not new or

previously unavailable. The BIA concluded that because Yu’s evidence still failed

to establish changed country conditions in China, he did not qualify for an

exception to the time and number limitations on his second motion to reopen.

      Yu contends that the BIA abused its discretion by concluding that he failed

to establish changed country conditions in China with respect to the treatment of

unregistered Christians. He argues that the BIA failed to address evidence

indicating that religious persecution of Christians had recently intensified in

China, and it acted arbitrarily by ignoring the evidence that corroborated his claim.

According to Yu, that evidence establishes changed country conditions, and the

BIA should grant his second motion to reopen.

                                          3
      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Zhang v. United States Att’y Gen., 572 F.3d 1316, 1319 (11th

Cir. 2009). “Our review is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id. Motions to reopen are

especially disfavored in removal proceedings, “where, as a general matter, every

delay works to the advantage of the deportable alien who wishes merely to remain

in the United States.” Ali v. United States Att’y Gen., 443 F.3d 804, 808 (11th

Cir. 2006) (quotation marks omitted).

      An alien who is subject to a final order of removal and wants to reopen the

proceedings generally may file one motion to reopen. 8 U.S.C. § 1229a(c)(7)(A).

That motion must be filed within 90 days of the date of the final administrative

removal order. Id. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). In the present

case, Yu’s first motion to reopen was filed ten months after the BIA’s final

administrative removal order. His second motion to reopen was filed three months

after the first one was denied.

      There is an exception for the time and numerical limits on motions to

reopen, however, if the alien can demonstrate “changed country conditions arising

in the country of nationality or the country to which removal has been ordered, if

such evidence is material and was not available and would not have been

                                         4
discovered or presented at the previous proceeding.” 8 U.S.C. §

1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). “An alien who attempts to show

that the evidence is material bears a heavy burden and must present evidence that

demonstrates that, if the proceedings were opened, the new evidence would likely

change the result in the case.” Jiang, 568 F.3d at 1256–57. In examining the

evidence, the BIA is entitled to discount documents that have not been

authenticated. Kazemzadeh v. United States Att’y Gen., 577 F.3d 1341, 1353

(11th Cir. 2009).

      The BIA correctly determined that the evidence Yu submitted did not

establish changed country conditions. The BIA addressed all of the evidence

together to conclude that there had been no change in Chinese policy that would

result in the increased persecution of Christians. Yu failed to meet his heavy

burden of showing evidence material to his contention of changed country

conditions, and the BIA did not arbitrarily or capriciously abuse its discretion in

denying his second motion to reopen.

      PETITION DENIED.




                                          5